Greene App. No. 06-CA-154, 2007-Ohio-6697. This cause is pending before the court on the certification of a conflict by the Court of Appeals for Greene County. Upon consideration of appellee’s motion to dismiss the cause as having been improvidently certified and the motion of amicus curiae Ohio Public Defender to participate in oral argument,
It is ordered by the court that the motion to dismiss is granted and the motion to participate in oral argument is denied as moot. Accordingly, this cause is dismissed.
Moyer, C.J., and Lundberg Stratton, O’Connor, O’Donnell, and Lanzinger, JJ., concur.
Pfeifer, J., dissents.
Cupp, J., would defer ruling on the motion to dismiss until after oral argument.